MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),                                     May 03 2017, 9:06 am

this Memorandum Decision shall not be                                           CLERK
regarded as precedent or cited before any                                   Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Charles D. Freeland                                      Curtis T. Hill, Jr.
New Castle, Indiana                                      Attorney General of Indiana

                                                         Aaron T. Craft
                                                         Elizabeth M. Littlejohn
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Charles D. Freeland,                                     May 3, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         33A01-1608-MI-1986
        v.                                               Appeal from the Henry Circuit
                                                         Court
Keith Butts,                                             The Honorable Kit C. Dean Crane,
Appellee-Respondent                                      Judge
                                                         Trial Court Cause No.
                                                         33C02-1607-MI-65



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 33A01-1608-MI-1986 | May 3, 2017                  Page 1 of 12
[1]   Charles D. Freeland appeals the trial court’s summary disposition of his

      petition for writ of habeas corpus. He presents multiple issues for our

      consideration, two of which we find dispositive: (1) whether the trial court erred

      when it determined Freeland’s petition was one for post-conviction relief

      subject to summary disposition and (2) whether Freeland was on parole when

      his parole was revoked. We affirm and remand.



                                Facts and Procedural History
[2]   On September 19, 2003, Freeland was convicted in Franklin County of Class B

      felony child molesting 1 and sentenced to twenty years with five years suspended

      to probation; under the same cause number Freeland was convicted of Class C

      felony child molesting 2 and sentenced to eight years with three years suspended

      to probation, to be served consecutive to his sentence for Class B felony child

      molesting, for an aggregate sentence of twenty-eight years (collectively, “Molest

      Conviction”). Freeland was released to probation for the Molest Conviction in

      May 2009.


[3]   At some point after his release on probation, Freeland committed Class C

      felony fraud on a financial institution 3 in Cass County. Freeland pled guilty to

      the charge on September 12, 2011, and the trial court sentenced him to 2,555



      1
          Ind. Code § 35-42-4-3(a) (1998).
      2
          Ind. Code § 35-42-4-3(b) (1998).
      3
          Ind. Code § 35-43-5-8 (2006).


      Court of Appeals of Indiana | Memorandum Decision 33A01-1608-MI-1986 | May 3, 2017   Page 2 of 12
      days with 365 days suspended to probation (“Fraud Conviction”). On

      September 14, 2011, Freeland admitted he violated the probation he was

      serving for the Molest Conviction, and the trial court ordered him to serve

      seven years of his suspended sentence concurrent with the sentence for his

      Fraud Conviction.


[4]   On January 26, 2012, Freeland pled guilty to Class D felony failure to register a

      principal place of residence 4 (“Registration Conviction”) in Wayne County and

      was sentenced to 547 days to be served consecutive to the sentences for the

      Molest Conviction and the Fraud Conviction. Freeland completed his sentence

      for the Fraud Conviction on October 28, 2013. At that time, Freeland was still

      serving his sentence for the Molest Conviction following probation revocation.

      On April 27, 2015, Freeland completed his executed sentence for the Molest

      Conviction. The next day, Freeland began his sentence for the Registration

      Conviction.


[5]   Freeland finished his sentence for the Registration Conviction on August 23,

      2015 and was released the same day. As a condition of his parole for the

      Molest Conviction, Freeland was required to “actively participate in and

      successfully complete an approved sex offender treatment program.” (App.

      Vol. II at 178.) His parole also prohibited contact with any child. On May 12,

      2016, Freeland admitted he violated the terms of his parole because he had been




      4
          Ind. Code § 11-8-8-17(a) (2007).


      Court of Appeals of Indiana | Memorandum Decision 33A01-1608-MI-1986 | May 3, 2017   Page 3 of 12
      removed from sex offender treatment based on multiple violations of his

      treatment agreement and he had contact with his girlfriend’s minor child. At

      the earliest, Freeland will be released from incarceration for this parole

      violation on June 30, 2017.


[6]   On July 8, 2016, Freeland filed a petition for writ of habeas corpus with a

      supporting memorandum of law and exhibits alleging he was unlawfully

      incarcerated and entitled to immediate release because he was not on parole at

      the time the Parole Board revoked his parole. He amended his memorandum

      of law on July 13 and July 18, 2016. On August 10, 2016, the State filed an

      answer to Freeland’s petition for writ of habeas corpus and a motion for

      summary disposition with designated exhibits. On August 15, 2016, the trial

      court granted the State’s motion for summary disposition and denied Freeland’s

      petition for writ of habeas corpus.



                                Discussion and Decision
[7]   We first note that Freeland proceeds pro se. It is well settled that pro se litigants

      are held to the same standards as licensed attorneys, and thus they are required

      to follow procedural rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App.

      2004), trans. denied.


      I. Classification of Freeland’s Petition Before the Trial Court
[8]   On July 8, 2016, Freeland filed a petition for writ of habeas corpus, alleging he

      was entitled to immediate release because he was not on parole at the time his

      Court of Appeals of Indiana | Memorandum Decision 33A01-1608-MI-1986 | May 3, 2017   Page 4 of 12
       parole was revoked. A writ of habeas corpus is governed by Indiana Code

       Article 34-25.5, which provides in relevant part: “Every person whose liberty is

       restrained, under any pretense whatever, may prosecute a writ of habeas corpus

       to inquire into the cause of the restraint, and shall be delivered from the

       restraint if the restraint is illegal.” Ind. Code § 34-25.5-1-1 (1998).


[9]    In deciding Freeland’s petition, the trial court found, “[s]ince Petitioner seeks

       relief from the revocation of his parole, the Court construes the Petition as a

       petition for post-conviction relief.” (App. Vol. II at 7.) After determining

       Freeland’s petition requested post-conviction relief, the trial court decided the

       matter by summary disposition as permitted under the Post-Conviction Rule.

       See Indiana Post-Conviction Rule 1(4)(g) (The court may dispose of a petition

       by summary disposition “when it appears from the pleadings, depositions,

       answers to interrogatories, admissions, stipulations of fact, and any affidavits

       submitted, that there is no genuine issue of material fact and the moving party

       is entitled to judgment as a matter of law.”).


[10]   Freeland argues this was an error because his petition was not for post-

       conviction relief and, therefore, it should not have been decided by summary

       disposition. We need not decide whether the trial court properly determined

       Freeland’s petition requested post-conviction relief because he has asked us to

       decide the merits of his case. See Partlow v. Superintendent, Miami Corr. Facility,

       756 N.E.2d 978, 981 (Ind. Ct. App 2001) (deciding habeas corpus petition on the

       merits despite trial court’s misclassification of the petition as one for post-

       conviction relief), superseded by statute on unrelated issue as stated in Paul v. State,

       Court of Appeals of Indiana | Memorandum Decision 33A01-1608-MI-1986 | May 3, 2017   Page 5 of 12
       888 N.E.2d 818, 826 (Ind. Ct. App. 2008), trans. denied. Thus, we move to the

       merits of Freeland’s petition for habeas corpus. 5


                                   II. Merits of Freeland’s Petition
[11]   When, as here, the trial court’s decision is made based solely on a paper record,

       we review that decision de novo. Baldwin v. Tippecanoe Land & Cattle Co., 912

       N.E.2d 902, 904 (Ind. Ct. App. 2009), reh’g denied, trans. denied. We may affirm

       a grant of summary judgment upon any theory supported by the evidence. Id.


[12]   Freeland’s Molest Conviction made him a sex offender whose parole was

       governed by Indiana Code Section 35-50-6-1(d) (2010), which states in relevant

       part, “[w]hen a sex offender (as defined in IC 11-8-8-4.5[ 6]) completes the sex

       offender’s fixed term of imprisonment, less credit time earned with respect to

       that term, the sex offender shall be placed on parole for not more than ten (10)

       years.” (Footnote added.) An offender “released on parole remains on parole

       from the date of release until the person’s fixed term expires, unless the person’s

       parole is revoked or the person is discharged from that term by the parole

       board.” Ind. Code § 35-50-6-1(b) (2010). An offender “whose parole is revoked




       5
         We also note the Henry Circuit Court had jurisdiction over Freeland’s petition because: (1) Freeland was
       incarcerated in Henry County; (2) Freeland was challenging the lawfulness of an action by the Department of
       Correction, specifically whether he was on parole at the time he was alleged to have violated parole; and (3)
       Freeland requested immediate release. See Partlow, 756 N.E.2d at 981 (concluding court had jurisdiction over
       habeas corpus petition based on same factors).
       6
           The parties do not dispute Freeland is a sex offender as defined by Indiana Code Section 11-8-8-4.5.


       Court of Appeals of Indiana | Memorandum Decision 33A01-1608-MI-1986 | May 3, 2017                  Page 6 of 12
       shall be imprisoned for all or part of the remainder of the person’s fixed term.”

       Ind. Code § 35-50-6-1(c) (2010).


                                             A. “Turned Over”

[13]   In his petition for writ of habeas corpus, Freeland alleged he was entitled to

       immediate release because:

               The detention is illegal in that The New Castle Correctional
               Facility and the Indiana Parole Board erred when releasing this
               offender to parole on [Molest Conviction] as documented in OIS
               [Offender Information System] where they held parole in
               abeyance on this offense for well over (118) days while this
               offender served the fixed term of imprisonment on an unrelated
               conviction in violation of clearly established Statute [sic] and
               Case Law and where they discharged supervision of the
               petitioner on August 23, 2015 on the sentence for which parole
               placement was proper. As a result of the errors of the New
               Castle Correctional Facility and the IDOC this petitioner was not
               on parole at the time of the alleged violation where he had been
               turned over on April 27, 2015 to serve [Registration Conviction]
               as documented in the attached exhibits and then been discharged
               from supervision on [Registration Conviction] on August 23,
               2015.


       (App. Vol. II at 14-15.) His argument is essentially that, by failing to release

       Freeland on parole at the end of the executed portion of his Molest Conviction,

       the Department of Correction effectively “turned over” or “discharged” his

       sentence for the Molest Conviction, such that he could not later be placed on

       parole for the Molest Conviction. Based on this premise that his sentence was

       “discharged,” Freeland argues he was not on parole at the time the Parole

       Board found him in violation of parole. To support his premise, he analogizes
       Court of Appeals of Indiana | Memorandum Decision 33A01-1608-MI-1986 | May 3, 2017   Page 7 of 12
       the facts of his case to those in Meeker v. Indiana Parole Bd., 794 N.E.2d 1105

       (Ind. Ct. App. 2003), reh’g denied, trans. denied. Meeker is distinguishable.


[14]   The facts of Meeker can be summarized as:


               [Meeker] was serving two concurrent sentences following his
               convictions for drug dealing in 1991. Thereafter, Meeker was
               released to parole in 1995. While on parole, Meeker was
               convicted of several alcohol-related crimes in 1996 and was
               sentenced to serve the remainder of his 1991 sentence for dealing.
               While Meeker was incarcerated on the 1991 drug sentence, the
               Parole Board voted that “Meeker should be ‘turned over’ to
               another commitment” on July 21, 1998. On October 12, 2000,
               Meeker was released to parole after serving the five-year sentence
               less the amount of credit time that he had earned. The dealing
               convictions were used as the basis for Meeker’s parole. After
               Meeker was convicted of carrying a firearm without a license in
               October 2001, his parole was revoked the following month. As a
               result, the Parole Board reinstated the remaining sentence on the
               1991 drug dealing convictions.


               Meeker ultimately appealed, and this court determined that the
               “turn over” by the Parole Board amounted to a discharge from
               his dealing sentence and that Meeker could not again be required
               to serve the remainder of his dealing sentence at a later date.


       Metcalf v. State, 852 N.E.2d 585, 588-89 (Ind. Ct. App. 2006) (internal citations

       omitted), trans. denied. In concluding the term “turned over” as used by the

       parole board in Meeker was equivalent to a discharge of the sentence, we

       observed:

               When the parole board “turned over” Meeker to begin serving
               the alcohol related sentences, it effectively discharged him from

       Court of Appeals of Indiana | Memorandum Decision 33A01-1608-MI-1986 | May 3, 2017   Page 8 of 12
               the remainder of the dealing convictions. There is no statutory
               authority or case law definition of “turn over” and we conclude
               that we must construe the phrase against the State. During the
               1998 review, the parole board could have refused to “turn over”
               Meeker’s sentence, as it had done in 1997, until he served the
               remainder of his fixed term. The parole board did not do so, and
               the State provides no support for its contention that Meeker
               could again be required to serve the remainder of his dealing
               sentence at some later time.


       Meeker, 794 N.E.2d at 1194.


[15]   Subsequent application of Meeker has focused on whether the Parole Board used

       the words “turned over.” In the absence of evidence of such language, we have

       consistently concluded a Parole Board did not intend to discharge a petitioner’s

       sentence when transitioning a prisoner from one sentence to another to be

       served consecutively. See, e.g., Pallett v. State, 901 N.E.2d 611, 614 (Ind. Ct.

       App. 2009) (distinguishing Meeker based on the fact Pallett’s Parole Board in did

       not use the term “turn over”), trans. denied; and see Parker v. State, 822 N.E.2d

       285, 287 (Ind. Ct. App. 2005) (distinguishing Meeker because evidence

       submitted by Parker did not contain the term “turn over” or similar language).


[16]   Here, the evidence of the Parole Board’s intent is clearer than in those cases that

       distinguish Meeker based on a lack of the term “turned over,” because Freeland’s

       record contains documentation specifically indicating his Molest Conviction

       sentence was not “turned over.” Freeland designated as evidence a letter he

       submitted to the “Re-Entry Specialist” wherein he requested a review of his

       placement on parole. (App. Vol. II at 46.) Handwritten on that letter is a note,

       Court of Appeals of Indiana | Memorandum Decision 33A01-1608-MI-1986 | May 3, 2017   Page 9 of 12
       presumably the response from the “Re-Entry Specialist,” that indicates,

       “Everything is correct. . . . You have NOT turned over on [the Molest

       Conviction].” (Id.) (emphasis in original).


                                             B. Release on Parole

[17]   Freeland also argues he could not have been on parole for the Molest

       Conviction because he was not released on parole after he completed his

       sentence for the Molest Conviction, prior to serving his consecutive sentence for

       the Registration Conviction. The facts here closely parallel those of Mills v.

       State, 840 N.E.2d 354, 359 (Ind. Ct. App. 2006). Like Freeland, Mills claimed

       his parole was unlawfully revoked because he was not on parole at the time he

       committed a parole violation. Mills was granted parole on an eight-year

       burglary sentence and immediately began serving a one-year consecutive

       sentence for failure to appear. Shortly after Mills was released from

       incarceration for the failure to appear sentence, he was arrested for battery on a

       health care worker. Based on the commission of the battery and other

       subsequent parole violations, the Parole Board revoked Mills’ parole.


[18]   Like Freeland, Mills argued under Meeker his burglary conviction was

       discharged when he was “turned over” to serve his consecutive sentence for

       failure to appear. Id. at 358. Our court rejected that argument based on the

       lack of relevant language, as discussed earlier in this opinion. In response to

       Mills’ argument he was not on parole at the time of his violations because he

       had not been released to parole prior to serving his consecutive sentence for

       failure to appear, our court held, “the Board here did not suspend Mills’s parole
       Court of Appeals of Indiana | Memorandum Decision 33A01-1608-MI-1986 | May 3, 2017   Page 10 of 12
       on one sentence until after he served another unrelated sentence. Rather, he

       served part of his parole on the burglary conviction while he served the

       consecutive sentence for the failure to appear conviction.” Id. at 360. The

       same is true here. Freeland’s parole for the Molest Conviction was not

       suspended, held in abeyance, 7 or “turned over.” Instead, he served part of his

       parole on the Molest Conviction while he served the consecutive sentence for

       his Registration Conviction. 8


[19]   However, we note Freeland’s revocation documentation from the Parole Board

       indicates, “Subject was mandatorily paroled on or about 08/23/2015.” (App.

       Vol. II at 127.) Therefore, we remand for correction of the date to April 27,

       2015, the date Freeland’s parole for the Molest Conviction began.



                                                   Conclusion
[20]   The classification of Freeland’s petition for habeas corpus as a petition for post-

       conviction relief is of no consequence because Freeland requests we address the

       petition on its merits. The trial court did not err when it denied Freeland’s

       petition for habeas corpus because his sentence for his Molest Conviction was not

       discharged. Freeland began parole for the Molest Conviction on April 27,




       7
         Freeland designated as evidence a letter he submitted to the “Re-Entry Specialist” wherein he requested a
       review of his placement on parole. (App. Vol. II at 46.) Handwritten on that letter is presumably the
       response from the “Re-Entry Specialist” which indicates, “Everything is correct. There is no abeyance of
       parole.” (Id.)
       8
           The OIS for the Molest Conviction indicates Freeland was released on parole on April 27, 2015.


       Court of Appeals of Indiana | Memorandum Decision 33A01-1608-MI-1986 | May 3, 2017              Page 11 of 12
       2015, and therefore he was on parole when the Parole Board revoked his parole

       on May 12, 2016. However, the Parole Board indicated the incorrect date on

       Freeland’s revocation statement, and we remand for correction of that date.


[21]   Affirmed and remanded.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 33A01-1608-MI-1986 | May 3, 2017   Page 12 of 12